DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 11/03/2021, with respect to claims 1-2 have been fully considered and are persuasive.  The double patenting rejection of claims 1-2 has been withdrawn.  The non-statutory double patenting rejection has been determined to be moot since the amendments to the current claimed invention as well as the amendments made to the co-pending application have changed both claims scopes such that they are no longer considered to be rejected under non-statutory double patenting.

Applicant’s arguments, see pg. 6-7, filed 11/03/2021, with respect to claims 6 and 11-15 have been fully considered and are persuasive.  The rejection under USC 112(b) of claims 6 and 11-15 has been withdrawn. Applicant has made amendments to the claims that are determined to be sufficient in addressing the issues raised under USC 112(b) and these amendments further clarify the metes and bounds of the claims such that the previous rejections are withdrawn.

Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
Regarding the rejection under USC 103, applicant presented arguments against the rejection of the claims based on the prior art teachings of Bohm; however, the applicant’s arguments appear to fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a 
In particular, applicant’s remarks do not point out what claim elements are not taught by the prior art, and they do not provide a specific argument as to it would not have been obvious to combine the teachings of the prior art as set forth in the rejection below.  If it is the applicant’s contention that the prior art fails to disclose a singular embodiment disclosing all of the claimed features, the examiner contends that the rejection makes it clear that the Bohm fails to disclose a singular embodiment with every limitation that therefore anticipates the claimed invention; however, the examiner contended that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Bohm to arrive at the claimed invention, particularly combining the elements taught by Bohm.  Examiner contends that doing such would have been apparent to one of ordinary skill in the art since it combines readily known prior art elements in the same field of endeavor and also because Bohm himself discloses that his embodiments may be modified and combined as desired (see [Par. 0487]).  For example Bohm specifically mentions “The mere fact that certain measures are recited in mutually different dependent claims does not indicate that a combination of these measures cannot be used to advantage.”  For these reasons, the examiner is not persuaded by the applicant’s arguments and the rejection of the claims under USC 103 by Bohm is maintained.  
Further, Examiner notes that the amendments to the claims “storing, in the sensor electronics, information associated with one or more life phases of the analyte sensor” and “wherein the second time is determined to correspond with one of the one or more life phases of the analyte sensor” are both disclosed by the prior art of Bohm.  As such, the rejection of the previous office action has been modified to address the new limitations; however, the examiner contends that the prior art of Bohm still teaches or renders obvious all of the claimed limitations and therefore the rejection of the claims under USC 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 2018/0008174).

With respect to claim 1, Bohm discloses a method for self-calibration of an analyte sensor system [see abstract] that includes an analyte sensor operatively coupled to sensor electronics [Par. 0312], comprising: 
applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data [Par. 0323-0324], the analyte sensor system having an initial characteristic metric (characterized as initial sensor sensitivity) determined at a first time [Par. 0294] when the analyte sensor is operatively connected to one or more components of the sensor electronics [Par. 0312 & 0315]; (Additionally, in certain embodiments, the sensor sensitivity profile can be continuously adjusted, regenerated, or updated to account for parameters that may affect sensor sensitivity or provide additional information about sensor sensitivity during the sensor session. Information obtained prior to the sensor session can include, for example, the sensor sensitivity profile that is generated before or at the start of the sensor session, as previously described) 
(“Information obtained prior to the sensor session can also include information relating to certain sensor characteristics or properties”) (“life phases characterized by manufacturing phase, pre-session phase (i.e. on self), in use phase”)
using the sensor electronics at a second time subsequent to the first time to determine a change to the initial characteristic metric of the analyte sensor system (characterized by change in sensor sensitivity) based at least in part on one or more manufacturing and/or environmental parameters (temperature, humidity, sensor membrane parameters) [Par. 0269] & [Par. 0345-0346], wherein the second time is determined to correspond with one of the one or more life phases of the analyte sensor (characterized by manufacturing phase, after manufacture before sensor session, during sensor session) [Par. 0269]; and
using the sensor electronics to automatically calibrate, without user intervention [Par. 0297], the analyte sensor system based at least in part on the determined change to the initial characteristic metric [Par. 0270, 0273, 0321, 0398-0408]. (Calibration process 2400 can use one or more of pre-implant information 2402, internal diagnostic information 2404 and external reference information 2406 as inputs to form or modify a conversion function 2408)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 2, Bohm discloses a method for self-calibrating an analyte sensor system [see abstract] that includes an analyte sensor operatively coupled to sensor electronics [Par. 0312], comprising: 
applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data [Par. 0323-0324], the analyte sensor system having an initial calibration factor that is used to convert sensor data to analyte concentration values [Par. 0325]; 
storing, in the sensor electronics, [Par. 0029] information associated with a plurality of life phases of the analyte sensor [Par. 0296, 0407]; (“Information obtained prior to the sensor session can also include information relating to certain sensor characteristics or properties”) (“life phases characterized by manufacturing phase, pre-session phase (i.e. on self), in use phase”)
using the sensor electronics to update the calibration factor of the analyte sensor system at a plurality of times during the one or more life phases of the analyte sensor [Par. 0253, 0319,0321] (As an example, calibration may be updated or recalibrated over time to account for changes associated with the sensor, such as changes in sensor sensitivity and sensor background) based at least in part on one or more manufacturing and/or environmental parameters that are monitored during one or more of the plurality of life phases [Par. 0269-0270 & 0296]; and (These parameters can affect sensor sensitivity or provide additional information about sensor sensitivity prior to the sensor session, such as parameters associated with the sensor fabrication…Other parameters can be associated with conditions surrounding the sensor after its manufacture, but before the sensor session…Yet other parameters…can affect sensor sensitivity or provide additional information about sensor sensitivity during the sensor session) & (both information obtained prior to the sensor session and information obtained during the sensor session are used to generate, adjust, or update a function 530 associated with the sensor sensitivity profile)
using the sensor electronics to automatically calibrate, without user intervention [Par. 0297], the analyte sensor system based at least in part on the updated calibration factor [Par. 0270, 0273, (Calibration process 2400 can use one or more of pre-implant information 2402, internal diagnostic information 2404 and external reference information 2406 as inputs to form or modify a conversion function 2408)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 4, Bohm discloses wherein the plurality of life phases includes manufacturing, shipping, storage, insertion and use phases [Par. 0269, 407, 408]. (These parameters can affect sensor sensitivity or provide additional information about sensor sensitivity prior to the sensor session, such as parameters associated with the sensor fabrication…Other parameters can be associated with conditions surrounding the sensor after its manufacture, but before the sensor session…Yet other parameters…can affect sensor sensitivity or provide additional information about sensor sensitivity during the sensor session) (time since sensor manufacture (e.g., time sensor on shelf, date when sensor was manufactured and or shipped, time between when the sensor was manufactured and/or shipped and when the sensor is implanted); and exposure of sensor to temperature, humidity, external factors, on shelf)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 5, Bohm discloses wherein using the sensor electronics to update the calibration factor of the analyte sensor system includes determining a complex adaptive calibration value [Par. 0294-0295] (function associated with sensitivity profile) that is based at least in part on manufacturing conditions and environmental conditions experienced by the analyte sensor during one or more of the plurality of life phases of the analyte sensor [Par. 0269-0270, 0294 & 0296].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 6, Bohm discloses wherein the manufacturing parameters include process parameters and design parameters, wherein the process parameters include temperature, humidity, (“exposure of the sensor to certain levels of humidity or temperature”) curing time and dip time, (“the temperature at which the sensor membrane was cured, the length of time the sensor was dipped in a particular coating solution, etc”) and wherein the design parameters include analyte sensor membrane thickness and raw material characteristics (“the particular materials used to fabricate the sensor (e.g., materials used to form the sensor membrane), the thickness of the sensor membrane”) [Par. 0269, 0296, 0320].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in 

With respect to claim 7, Bohm discloses wherein the manufacturing parameters include process parameters, the process parameters including temperature, humidity, curing, time and dip time [Par. 0269, 0296, 0320].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 8, Bohm discloses wherein the manufacturing parameters include design parameters, the design parameters including analyte sensor membrane thickness and raw material characteristics [Par. 0269, 0296].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 9, Bohm discloses further comprising using the sensor electronics to receive remotely stored sensor performance data to update the calibration factor [Par. 0398-0399, (sensor data obtained from previously implanted analyte concentration sensors) (exposure of sensor to temperature, humidity, external factors, on shelf)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 10, Bohm discloses wherein the remotely stored sensor performance data that is received concerns analyte sensors that have experienced or been exposed to manufacturing and/or environmental parameters that are most similar to one or more of the monitored manufacturing and/or environmental parameters [Par. 0398-0399, 0403, 0408, 0427]. (information gathered from population based data (e.g., based on data collected from sensors having similar characteristics, such as sensors from the same lot).
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 11, Bohm discloses a method for self-calibration of an analyte sensor system [see abstract] that includes an analyte sensor operatively couplable to sensor electronics [Par. 0312], comprising:  

determining a life phase of the analyte sensor [Par. 0270]; (“Determination of sensor sensitivity at different times of a sensor session based on the predetermined sensor sensitivity profile can be performed prior to the sensor session or at the start of the sensor session”) & (inherent that the present life phase (e.g. pre-session, start of session, during session) is determined so that correct sensor sensitivity can be established)
applying an analyte interrogation signal (characterized in the stimulus signal) with the one or more components of the sensor electronics to the analyte sensor at a second time subsequent to the first time, wherein the second time corresponds to the life phase determined for the analyte sensor [Par. 0323 & 0326] (As an example, a reduction in impedance may be observed at a particular frequency over a time period if the system being used has a sensitivity change over that period of time);
measuring a signal response to the analyte interrogation signal [Par. 0323-0324]; 
based at least in part on the measured signal response and the determined life phase of the analyte sensor, determining a second sensitivity metric [Par. 0324-0325]; (A response to the stimulus signal can then be measured and analyzed) (For example, the techniques described herein can be used to generate calibration information (e.g., one or more of baseline, sensor sensitivity, and temperature information)
automatically calibrating, without user intervention [Par. 0297], the packagable sensor arrangement based at least in part on the initial sensitivity metric and the second sensitivity metric. [Par. 0270, 0273, 0294] (Additionally, in certain embodiments, the sensor sensitivity profile can be continuously adjusted, regenerated, or updated to account for parameters that may affect sensor sensitivity or provide additional information about sensor sensitivity during the sensor session).
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 12, Bohm discloses wherein the analyte sensor is continuously operatively coupled to the one or more components of the sensor electronics between the first and second times without interruption. (characterized in monitoring drifts in sensor sensitivity over time throughout post-manufacturing including prior to use session, and during use session) [Par. 0269 & 0326]
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 13, Bohm discloses wherein measuring the signal response includes measuring an impedance [Par. 0324 & 0326] of the packagable analyte sensor arrangement.
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in 

With respect to claim 14, Bohm discloses wherein automatically calibrating the packagable sensor arrangement is based on an established relationship between the impedance and analyte sensor sensitivity [Par. 0326 & 0333].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 15, Bohm discloses wherein automatically calibrating the packagable sensor arrangement includes automatically calibrating the packagable sensor arrangement in vivo (characterized by calibrating in session (aka in vivo)) [Par. 0263, 0273].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 16, Bohm discloses a method for performing an action with an analyte sensor system that includes an analyte sensor operatively coupled to sensor electronics [see abstract] & [Par. 0312], comprising: 
(characterized as initial sensor sensitivity) determined at a first time [Par. 0294] when the analyte sensor is operatively connected to one or more components of the sensor electronics [Par. 0312 & 0315]; (Additionally, in certain embodiments, the sensor sensitivity profile can be continuously adjusted, regenerated, or updated to account for parameters that may affect sensor sensitivity or provide additional information about sensor sensitivity during the sensor session. Information obtained prior to the sensor session can include, for example, the sensor sensitivity profile that is generated before or at the start of the sensor session, as previously described) 
storing, in the sensor electronics, [Par. 0029] information associated with a plurality of life phases of the analyte sensor [Par. 0296, 0407]; (“Information obtained prior to the sensor session can also include information relating to certain sensor characteristics or properties”) (“life phases characterized by manufacturing phase, pre-session phase (i.e. on self), in use phase”)
using the sensor electronics at a second time subsequent to the first time to determine a change to the initial characteristic metric of the analyte sensor system (characterized by change in sensor sensitivity) based at least in part on one or more manufacturing and/or environmental parameters (temperature, humidity, sensor membrane parameters) [Par. 0269] & [Par. 0345-0346], 
wherein the second time is determined to correspond with one of the plurality of life phases of the analyte sensor (characterized by manufacturing phase, after manufacture before sensor session, during sensor session) [Par. 0269]; and
based at least in part on the determined change to the initial characteristic metric [Par. 0270, 0273, 0321], performing an action selected from the group comprising: generating a message, initiating a re-calibration process, using a default calibration value and using a temperature and/or humidity compensated calibration value [Par. 0353]. (However, process 1700 initiates an error routine 1712 if it is determined that the one or more calculated impedance values do not sufficiently correspond to the predicted sensitivity profile. Error routine 1712 can include one or more of triggering and audible alarm, displaying an error message on a user display, discontinuing display of sensor data on a user display, sending a message to a remote communication device over a communication network, such as a mobile phone over a cellular network or remote computer over the internet, and the like. The error routine can also include modifying the predicted sensitivity profile--based on the one or more impedance measurements, for example--or selecting a new predicted sensitivity profile based on the one or more impedance measurements)
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

With respect to claim 17, Bohm discloses wherein generating the message includes generating an error message [Par. 0353].
While Bohm does not necessarily disclose a singular embodiment for all of the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to incorporate all of the teachings recited by Bohm above in an embodiment in order to combine prior art elements according to known methods to yield predictable results (KSR) that improves self-calibration of continuous analyte sensors (also see Bohm [Par. 0482 & 0489])

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 2018/0008174) as applied to claim 16 above, and further in view of Guthrie et al. (US 2008/0275365).

With respect to claim 18, Bohm fails to disclose that generating the message includes generating a message requesting a manual recalibration.
Guthrie discloses an analyte sensor system having automatic calibration [Par. 0007] that includes generating a message requesting a manual recalibration [Par. 0080] (Alternatively, feedback…a message briefly displayed on display 36, and the user may…alternatively enter the calibration information manually, step 534. The user may then proceed with the measurement procedure step 542, knowing that meter 30 is calibrated for the particular batch of test strips being used)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Bohm with Guthrie to further include generating a message requesting a manual recalibration motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR) that permits a user to perform additional calibration options upon receiving indication of an error.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Budiman et al. (US 2019/0117138) discloses systems, devices, and methods are described herein for improving the performance of analyte sensors including embodiments that compensate for changes to sensor response characteristics (e.g., sensitivity) due to time durations are disclosed. The time durations can be the amount of time the sensor is in a post-manufacture packaged state prior to use, or the amount of time the sensor is in use. Sensor response changes due to other variables can also be compensated for.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TERENCE E STIFTER JR/               Examiner, Art Unit 2865    


/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865
02/15/2022